         Case 1:18-cr-10450-MLW Document 486 Filed 12/01/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
 V.                                       )                  Criminal No. 18-10450-MLW
                                          )
HENRI SALVADOR GUTIERREZ                  )
_________________________________________ )


           DEFENDANT’S MOTION TO SUPPRESS COERCED STATEMENTS

       Now comes the defendant, Henri Salvador Gutierrez, and moves this Court to suppress

any statements he made under coercion while temporarily detained at the Middlesex County

House of Correction at Billerica, Massachusetts (hereinafter “Billerica”).

       As reasons herein, Gutierrez states:

       1) He was transferred to Billerica from the Essex County Correctional Facility at

Middleton, where a Peabody District Court judge had ordered him detained for a state

prosecution for jointly possessing a firearm without a license;

       2) The government orchestrated the transfer in order to place Gutierrez in the same

Billerica unit as CW-13, a dangerous senior member of MS-13 who had become a government

informer and agent in order to reduce his potential federal sentence in a racketeering conspiracy

case, United States v. Recines Garcia, 15-cr-10338-FDS, involving other alleged MS-13

members;

       3) Gutierrez and the others arrested for the joint firearms offense were alleged to be

members of a group self-identifying themselves as the “Sykos MS-13” clique;




                                                 1
         Case 1:18-cr-10450-MLW Document 486 Filed 12/01/20 Page 2 of 3




        4) The government had known for weeks that Gutierrez and others arrested with him

were suspected of involvement in a killing in Lynn, Massachusetts on July 30, 2018, just a few

days before their arrest;

        5) In preparation for another racketeering conspiracy case, the government instructed

CW-13 to interrogate Gutierrez about the murder, as well as any other alleged offenses which the

Sykos clique members may have been involved; the government outfitted CW-13 with sneakers

that contained a recording device in order capture any admissions made by Gutierrez during

interrogation for use at trial;

        6) Gutierrez knew that CW-13, who is about ten years his senior, was an MS-13

“homeboy” who had committed murder and other acts of violence in service to the gang, i.e., a

dangerous man who could not safely be ignored, particularly in a prison setting;

        7) CW-13 informed Gutierrez that the murder in Lynn had not been authorized by MS-

13 leaders in El Salvador, an infraction of the international gang’s rules which could not only

could mean death for those who were involved, but also their innocent family members;

        8) Gutierrez took this information as a direct threat to himself and his family, and knew

that CW-13 had connections with other MS-13 homeboys who were not incarcerated and could

see those threats carried out to fruition;

        9) Under this coercion, Gutierrez spoke with CW-13 and told him what Gutierrez

thought he wanted to hear;

        10) The statements were involuntary and were compelled in violation of Gutierrez’s

right not to incriminate himself under custodial law enforcement interrogation, a fact which

Gutierrez did not understand was occurring and, therefore, was in no position to make an

informed and voluntary decision to waive his constitutional rights;



                                                 2
          Case 1:18-cr-10450-MLW Document 486 Filed 12/01/20 Page 3 of 3




         11) The interrogation was an illegal search and seizure, as it occurred in one of the few

places within Billerica that Gutierrez had a reasonable expectation of privacy;

         12) Gutierrez was denied benefit of counsel: his attorney, who had been assigned to

defend him against the firearms charge, was not informed of the government’s interrogation and

was, therefore, not at Billerica to advise Gutierrez of his Miranda right to remain silent; and,

         13) Gutierrez and CW-13 were not coconspirators at any time, and any statements

Gutierrez made, either on the recordings or otherwise, are inadmissible hearsay as they were not

made in furtherance of a conspiracy.

         Affidavits in support of this motion are attached as Exhibit “A” and Exhibit “B” and a

memorandum of law in support of this motion is submitted herewith.

                                                       Respectfully submitted,

                                                       HENRI SALVADOR GUTIERREZ,
                                                       By his attorney,

                                                       /s/ George F. Gormley
                                                       George F. Gormley (BBO# 204140)
                                                       George F. Gormley, P.C.
                                                       160 Old Derby Street, Suite 456
                                                       Hingham, MA 02043
                                                       Tel: 617 268-2999/Fax: 617 268-2911


Dated: December 1, 2020.


                                           CERTIFICATE OF SERVICE

         I, George F. Gormley, certify that I understand that all counsel will receive electronic notice of the
electronic filing of this pleading.

                                                       /s/ George F. Gormley
                                                       George F. Gormley




                                                           3
